[Cite as In re G.F., 2011-Ohio-1823.]




           IN THE COURT OF APPEALS OF MONTGOMERY COUNTY, OHIO

IN RE: G.F.                                     :

                                               :    C.A. CASE NO. 24193

                                               :    T.C. CASE NO. JC10-2669

                                               :    (Civil Appeal from Common
                                                     Pleas Court, Juvenile Div.)


                                        . . . . . . . . .

                                         O P I N I O N

                    Rendered on the 15th day of April, 2011.

                                        . . . . . . . . .

Mathias H. Heck, Pros. Attorney; Carley Ingram, Asst. Pros.
Attorney, P.O. Box 972, Dayton, OH 45402-1913
     Attorneys for Plaintiff-Appellee

Jennifer Horner, Atty. Reg. No.0079769, P.O. Box 49441, Dayton,
OH 45449
     Attorney for Defendant-Appellant

                                        . . . . . . . . .

GRADY, P.J.:

        {¶ 1} G.F., a minor child, came to the attention of Montgomery

County Children’s Services (MCCS) in March 2010, after his mother

failed to send him to school during February and March.                       After

G.F. was adjudicated a dependent and neglected child on May 27,
                                                                  2

2010, MCCS requested a disposition awarding temporary custody of

G.F. to his father.    On July 12, 2010, a dispositional hearing

was held in Montgomery County Juvenile Court.

     {¶ 2} Heather Wenrick, the MCCS caseworker handling G.F.’s

case, testified that (1) G.F. had been living with his father for

five months prior to the hearing, and was doing very well; (2)

G.F.’s basic needs were being met by his father; (3) father’s home

study had been approved; (4) father maintains stable housing and

income; and, (5) father provides for the medical and educational

needs of G.F. Wenrick further testified that G.F.’s mother has

appropriate housing for G.F., receives unemployment compensation,

but struggles with mental health issues and attended only four

or five out of nine possible visitations with G.F., which was

detrimental to G.F.   According to Wenrick, MCCS cannot determine

whether it is appropriate to return G.F. to his mother until she

completes parenting and psychological evaluations.

     {¶ 3} G.F.’s mother testified that shortly after G.F. was born

his father moved to Florida without telling her and was gone for

one year.   When he returned, she allowed him to once again be part

of G.F.’s life.   Visitations by G.F.’s father were inconsistent.

 G.F.’s mother believed she was treated unfairly by MCCS, that

they favor placing G.F. with his father, and that MCCS had not
                                                                   3

given her the opportunity or resources she needs to prove she can

adequately care for G.F.    Mother’s concerns with G.F.’s father

include the fact that he smokes marijuana, that on one occasion

six months ago when she came to pick up G.F. the father was high,

and that there were past domestic violence incidents between father

and mother.

     {¶ 4} G.F.’s father testified that he did leave for Florida

eight months after G.F. was born in order to get off drugs.   Father

was gone for five or six months, and has not used drugs since he

returned to Ohio.   Father’s concerns with G.F.’s mother are that

she is not consistent in her visitations with G.F. and it is

difficult to contact her, which negatively impacts G.F.       Father

believes G.F.’s mother is incapable of handling G.F.’s behavioral

problems or her own problems, and that G.F.’s mother has neglected

G.F.’s physical and mental health care needs.   G.F.’s father denies

any prior domestic violence or current drug usage.

     {¶ 5} On July 21, 2010, the Juvenile Court issued its Decision

finding that it is in the best interests of G.F. to be placed in

the temporary custody of his father.   The court made the following

findings:

     {¶ 6} “The Court makes the following findings of fact: (1)

the Agency has made reasonable efforts to prevent the removal of
                                                                   4

the child from the child’s home, to eliminate the continued removal

of the child from the child’s home, or to make it possible for

the child to return home; (2) the relevant services provided by

the Agency to the family of the child are: case management;

information and referral; (3) those services did not prevent the

removal of the child from the child’s home or enable the child

to return to the mother’s home because the mother, (J. H.), has

experienced medical and psychological problems which have caused

inconsistencies in her ability to properly parent the child; (4)

the mother has been inconsistent at times with arriving for

visitation on time and has had problems maintaining consistent

follow up on treatment for anxiety and related mental health issues

(5) mother has not consistently provided for the child’s education

and dental needs; (6) the Guardian ad Litem recommends temporary

custody to the father with expanded visitation for the mother;

(7) the parents need to complete their assessments and follow

through with all recommended treatment.”

     {¶ 7} G.F.’s mother timely appealed to this court from the

Juvenile Court’s Order awarding temporary custody of G.F. to his

father.   Appellate counsel for G.F.’s mother filed an Anders brief,

Anders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396, 19 L.Ed.2d

493, stating that she could find no meritorious issues for appellate
                                                                                 5

review.       We    notified    G.F.’s   mother      of   appellate   counsel’s

representations and afforded her ample time to file a pro se brief.

 None has been received.           This case is now before us for our

independent review of the record.             Penson v. Ohio (1988), 488 U.S.

75, 109 S.Ct. 346, 102 L.Ed.2d 300.

       {¶ 8} Appellate counsel has identified two possible issues

for appeal.

       FIRST ASSIGNMENT OF ERROR

       {¶ 9} “THE    TRIAL     COURT’S   FINDING     THAT     THE   AGENCY    MADE

REASONABLE EFFORTS TO PREVENT THE REMOVAL OF THE CHILD FROM THE

CHILD’S HOME, TO ELIMINATE THE CONTINUED REMOVAL OF THE CHILD FROM

THE CHILD’S HOME, OR TO MAKE IT POSSIBLE FOR THE CHILD TO RETURN

HOME IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

       {¶ 10} Prior to removing a child from his or her home, the public

children’s services agency has the burden to demonstrate that it

made reasonable efforts to prevent the removal of the child from

the child’s home, to eliminate the continued removal of the child

from the child’s home, or to make it possible for the child to

return safely home.          R.C. 2151.419(A).        Reasonable efforts are

good faith efforts.       In re Crawford (1988), Montgomery App. Nos.

17085, 17105.       The issue is not whether the agency (MCCS) could

have   done   more,    but     whether   it    did   enough    to   satisfy    the
                                                                         6

reasonableness standard.       In re Smith, Miami App. No. 2001-CA-54,

2002-Ohio-1786.

     {¶ 11} A juvenile court’s custody decision will not be reversed

absent an abuse of discretion.             In re M.D., Butler App. No.

CA2006-09-223, 2007-Ohio-4646.        “Abuse of discretion” has been

defined   as   an   attitude   that   is    unreasonable,   arbitrary   or

unconscionable. Huffman v. Hair Surgeon, Inc. (1985), 19 Ohio St.3d

83, 87, 19 OBR 123, 126, 482 N.E.2d 1248, 1252. It is to be expected

that most instances of abuse of discretion will result in decisions

that are simply unreasonable, rather than decisions that are

unconscionable or arbitrary.

     {¶ 12} “A decision is unreasonable if there is no sound

reasoning process that would support that decision.            It is not

enough that the reviewing court, were it deciding the issue de

novo, would not have found that reasoning process to be persuasive,

perhaps in view of countervailing reasoning processes that would

support a contrary result.”      AAAA Enterprises, Inc. v. River Place

Community Redevelopment (1990), 50 Ohio St.3d 157, 161.

     {¶ 13} Where an award of custody is supported by substantial

competent, credible evidence in the record, that award will not

be reversed as being against the manifest weight of the evidence.

 In re M.D.; Davis v. Flickinger, 77 Ohio St.3d 415, 1997-Ohio-260.
                                                                    7

     {¶ 14} In accordance with R.C. 2151.419(B)(1), the trial court

set forth in its findings a brief description of the services

provided by the agency to the family of G.F., and why those services

did not prevent removal of G.F. from his home.       A review of this

record reveals substantial competent, credible evidence in the

record that supports the trial court’s findings.        Accordingly,

the trial court’s finding that MCCS made reasonable unification

efforts is not against the manifest weight of the evidence.     This

assignment of error lacks arguable merit.

     SECOND ASSIGNMENT OF ERROR

     {¶ 15} “THE COURT’S TEMPORARY CUSTODY ORDER TO FATHER IS NOT

IN THE CHILD’S BEST INTEREST AND IS AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE.”

     {¶ 16} A court must make its custody decision in accordance

with the best interests of the child.   In re M.D.    The trial court

concluded, based upon the evidence presented, that it was in G.F.’s

best interest to award temporary custody of him to his father.

In addition to the testimony presented at the hearing that we have

already discussed, we note that the guardian ad litem filed a

detailed report in this case recommending temporary custody be

awarded to the father with expanded visitation for the mother.

     {¶ 17} A review of this record reveals substantial competent,
                                                                   8

credible evidence in the record that supports the trial court’s

“best interest of the child” finding.      Therefore, the court’s

custody decision is not against the manifest weight of the evidence.

 There is no arguable merit in this assignment of error.

     {¶ 18} In addition to reviewing the possible issues for appeal

raised by G.F.’s mother’s appellate counsel, we have conducted

an independent review of the trial court’s proceedings and find

no error having arguable merit.      Accordingly, this appeal is

without merit and the judgment of the trial court will be affirmed.



DONOVAN, J. And HALL, J., concur.




Copies mailed to:

Carley J. Ingram, Esq.
Jennifer Horner
Hon. Nick Kuntz
J.H. (Mother)